Case 2:85-cv-04544-DMG-AGR Document 986 Filed 09/18/20 Page 1 of 1 Page ID #:41291

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                     CASE NUMBER:


    JENNY L FLORES                                                     2:85−cv−04544−DMG−AGR
                                                     Plaintiff(s),

             v.
    EDWIN MEESE
                                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                   Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




    PLEASE TAKE NOTICE:

    The following problem(s) have been found with your electronically filed document:

    Date Filed:         9/17/2020
    Document Number(s):                 985
    Title of Document(s):              Defendants' Ex Parte Application to Stay Order, ECF No. 976
    ERROR(S) WITH DOCUMENT:

    Local Rule 11−8 Memorandum/brief exceeding 10 pages shall contain table of contents.




    Other:

    Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
    document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
    notice unless and until the Court directs you to do so.


                                                          Clerk, U.S. District Court

    Dated: September 18, 2020                             By: /s/ Grace Kami grace_kami@cacd.uscourts.gov
                                                             Deputy Clerk

    cc: Assigned District Judge and/or Magistrate Judge

        Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



     G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
